                Case 18-10601-MFW                Doc 3070         Filed 11/04/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :           Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :           Case No. 18-10601 (MFW)
                                                              :
                                  Debtors.1                   :           (Jointly Administered)
                                                              :
                                                                          Re: Docket Nos. 2856, 2858, 2952, 2953, 2994,
                                                              :           2995, 3067, & 3069
------------------------------------------------------------- x
                          NOTICE OF FILING OF BLACKLINES OF
                   THIRD AMENDED PLAN AND DISCLOSURE STATEMENT

         PLEASE TAKE NOTICE that, on June 30, 2020, The Weinstein Company Holdings

LLC and its affiliated debtors and debtors in possession (collectively, the “Debtors”) filed the

Debtors’ and Official Committee of Unsecured Creditors’ (the “Committee”) Joint Chapter 11 Plan of

Liquidation [Docket No. 2856] and Disclosure Statement in Support of Joint Chapter 11 Plan of

Liquidation Proposed By Debtors and Official Committee of Unsecured Creditors [Docket No. 2858]

with the United States Bankruptcy Court for the District of Delaware (the “Court”).

         PLEASE TAKE FURTHER NOTICE that, on September 1, 2020, the Debtors filed the

Debtors’ First Amended Chapter 11 Plan of Liquidation [Docket No. 2952] and the First

Amended Disclosure Statement in Support of the Debtors’ First Amended Chapter 11 Plan of

Liquidation [Docket No. 2953].

         PLEASE TAKE FURTHER NOTICE that on October 1, 2020, the Debtors filed the

Debtors’ and Committee’s Second Amended Joint Chapter 11 Plan of Liquidation [Docket No.


1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


RLF1 24253940v.1
               Case 18-10601-MFW      Doc 3070     Filed 11/04/20    Page 2 of 3




2994] (the “Second Amended Plan”) and Second Amended Disclosure Statement in Support of

the Second Amended Joint Chapter 11 Plan of Liquidation Proposed By Debtors and Official

Committee of Unsecured Creditors [Docket No. 2995] (the “Second Amended Disclosure

Statement”).

         PLEASE TAKE FURTHER NOTICE that on November 4, 2020, the Debtors filed the

Debtors’ and Committee’s Third Amended Joint Chapter 11 Plan of Liquidation [Docket No.

3067] (as may be amended from time to time, the “Third Amended Plan”) and Third Amended

Disclosure Statement in Support of the Third Amended Joint Chapter 11 Plan of Liquidation

Proposed By Debtors and Official Committee of Unsecured Creditors [Docket No. 3069] (as may be

amended from time to time, the “Third Amended Disclosure Statement”).

         PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all

parties in interest, a blackline comparison of the Third Amended Plan marked against the Second

Amended Plan is attached hereto as Exhibit 1 and a blackline comparison of the Third Amended

Disclosure Statement marked against the Second Amended Disclosure Statement is attached

hereto as Exhibit 2.

Dated: November 4, 2020
Wilmington, Delaware
                                    /s/ David T. Queroli
                                    RICHARDS, LAYTON & FINGER, P.A.
                                    Mark D. Collins (No. 2981)
                                    Paul N. Heath (No. 3704)
                                    Zachary I. Shapiro (No. 5103)
                                    Brett M. Haywood (No. 6166)
                                    David T. Queroli (No. 6318)
                                    One Rodney Square
                                    920 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 651-7700
                                    Facsimile: (302) 651-7701
                                    Email: queroli@rlf.com
                                    - and -


RLF1 24253940v.1
                                              2
               Case 18-10601-MFW     Doc 3070     Filed 11/04/20    Page 3 of 3




                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   Lauren A. Moskowitz (admitted pro hac vice)
                                   Salah M. Hawkins (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700


                                   Attorneys for the Debtors and Debtors in Possession




RLF1 24253940v.1
                                             3
